Fourth Court of Appeals
                                San Antonio, Texas
                                    September 22, 2016

                                   No. 04-15-00609-CV

BREAKFRONT, LLC; Golden Oak Partners, LLC; Mark Slotkin, Individually, and as Trustee
           of the Slotkin Family Children’s Trust dtd January 1, 1997,
                                   Appellants

                                             v.

                    SOUTHWEST GUARANTY INVESTORS, LTD.,
                                 Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 14-04-0331-CVA
                       Honorable Russell H. Wilson, Judge Presiding


                                      ORDER
      Appellee’s second motion for extension of time is GRANTED. Appellee’s brief is due on
September 29, 2016.

                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court